MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any
court except for the purpose of establishing                       Jun 21 2017, 8:37 am

the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC.                                 Attorney General of Indiana
Brooklyn, Indiana
                                                         Elizabeth M. Littlejohn
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Mason S. Crockett,                                       June 21, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A01-1701-CR-20
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable David R. Bolk,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         84D03-1606-MR-1626



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-20 | June 21, 2017          Page 1 of 5
                                          Case Summary
[1]   Mason S. Crockett was convicted of voluntary manslaughter for stabbing his

      brother. The trial court sentenced him to twenty years. He now appeals

      arguing that his sentence is inappropriate. Because Mason has failed to

      persuade us that his sentence is inappropriate, we affirm.



                            Facts and Procedural History
[2]   In 2016, Mason and his then-girlfriend, Kylee, lived with their three children in

      Terre Haute. When Mason’s brother, Zachary Crockett, was released from jail,

      Mason and Kylee allowed him to move in with them. Shortly thereafter,

      Zachary and Kylee became romantically involved, which led Mason to move

      out. Despite moving out, Mason continued to financially support the

      household. Mason gave Kylee their shared car because of their children,

      continued to pay rent and utilities, and provided groceries for the household.

[3]   On May 16, 2016, the brothers got into a fight in response to Zachary’s

      interference with Mason’s visitation with his children. Mason was arrested and

      pled guilty to battery the following week. He was placed on probation.

[4]   Around 8:00 p.m. on June 16 Mason went to Kylee’s house to pick up some

      personal items. Zachary was there at the time. Mason, intoxicated, confronted

      Zachary about a recent incident where he physically abused Kylee and one of

      the children. Another fight ensued between the brothers. Toward the end of

      the fight, Zachary began “taunting” Mason about his romantic relationship

      Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-20 | June 21, 2017   Page 2 of 5
      with Kylee. Tr. Vol. III pp. 45-46. Mason stabbed Zachary in the chest and

      left.

[5]   After the stabbing, Mason did not call 911 or otherwise seek help for his

      brother. Around 2:00 a.m., Mason called his mother, who lived in Tennessee,

      and told her that “he stabbed Zachary.” Tr. Vol. III p. 18. However, Mason

      would not tell her where he left Zachary or give her the house address. She

      eventually received the address from Kylee and called the Sheriff’s Office.

[6]   A deputy from the Vigo County Sheriff’s Office went to Kylee’s house around

      10:00 a.m. to conduct a welfare check for Zachary. Zachary’s body was found

      around noon. Mason was arrested later that day. The State charged Mason

      with murder and Level 2 felony voluntary manslaughter. Mason and the State

      entered a plea agreement, whereby Mason would plead guilty to voluntary

      manslaughter and the State would dismiss the murder charge. Pursuant to the

      agreement, the sentence could not exceed twenty-five years.

[7]   At the sentencing hearing, the court identified three aggravating circumstances:

      (1) Mason’s prior criminal history; (2) the fact that he was on probation at the

      time of the offense; and (3) that Mason was convicted of battering Zachary

      about thirty days before the stabbing. The trial court identified two mitigating

      circumstances: (1) Mason pled guilty and took responsibility for the crime and

      (2) he was remorseful for his actions. The court sentenced Mason to twenty

      years.

[8]   Mason now appeals.

      Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-20 | June 21, 2017   Page 3 of 5
                                  Discussion and Decision
[9]    Mason contends that his twenty-year sentence is inappropriate in light of the

       “unremarkable nature of his offense” and his “notable character.” Appellant’s

       Br. p. 4. The Indiana Constitution authorizes independent appellate review and

       revision of a trial court’s sentencing decision. Brown v. State, 10 N.E.3d 1, 4

       (Ind. 2014). This Court “may revise a sentence authorized by statute if, after

       due consideration of the trial court’s decision, the Court finds that the sentence

       is inappropriate in light of the nature of the offense and the character of the

       defendant.” Ind. Appellate Rule 7(B). “A defendant must persuade the

       appellate court that his or her sentence has met this inappropriateness standard

       of review.” Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[10]   The principal role of Rule 7(B) review “should be to attempt to leaven the

       outliers, and identify some guiding principles for trial courts and those charged

       with improvement of the sentencing statutes, but not to achieve a perceived

       ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

       2008). “Whether a sentence is inappropriate ultimately turns on the culpability

       of the defendant, the severity of the crime, the damage done to others, and a

       myriad of other factors that come to light in a given case.” Thompson v. State, 5

       N.E.3d 383, 391 (Ind. Ct. App. 2014).

[11]   A person who commits a Level 2 felony must be imprisoned for a fixed term of

       between ten and thirty years, with an advisory sentence of seventeen-and-a half




       Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-20 | June 21, 2017   Page 4 of 5
       years. Ind. Code § 35-50-2-4.5. The trial court sentenced Mason to twenty

       years, which is slightly above the advisory term.

[12]   Mason concedes that the offense is “serious.” Appellant’s Br. p. 8. However,

       he contends that the offense is not “as egregious as other killings.” Id. To the

       contrary, an intoxicated Mason stabbed his brother and did not seek help for

       him afterwards. Mason testified that “it looked like [Zachary] saw death itself,”

       yet he still did not call 911. Tr. Vol. III p. 46. Moreover, Mason told his

       mother that he stabbed his brother but refused to give his whereabouts.

       Zachary’s body was not found until about sixteen hours later.

[13]   Mason’s character does not fare much better. Since the age of fifteen, Mason

       has been committing crimes, which have become more violent over time. At

       the time of sentencing, Mason “had two juvenile adjudications, two prior

       felonies and three misdemeanor convictions.” Tr. Vol. III pp. 58-59. In

       addition, at the time of stabbing, Mason was on probation for battering his

       brother a mere thirty days earlier.

[14]   Given the nature of this crime and Mason’s criminal history, we conclude that

       his twenty-year sentence is not inappropriate.

[15]   Affirmed.

       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1701-CR-20 | June 21, 2017   Page 5 of 5